                Case 17-12937-CSS            Doc 250   Filed 10/22/19      Page 1 of 15




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                    Chapter 7
 In re:
                                                    Case No. 17-12937 (CSS)
 Xceligent, Inc.
                             Debtor.
                                                    Objection Deadline: November 6, 2019 at 4:00 p.m. (ET)
                                                    Hearing Date: November 13, 2019 at 10:45 a.m. (ET)


                                                    Chapter 7
 In re:
                                                    Case No. 17-12938 (CSS)
 ePropertyData.com, LLC
                     Debtor.

                                                    Chapter 7
 In re:
                                                    Case No. 17-12939 (CSS)
 Karnes Research Company, LLC
                    Debtor.

           TRUSTEE’S MOTION FOR APPROVAL OF GLOBAL SETTLEMENT
           AGREEMENT WITH COSTAR ENTITIES AND CERTAIN INSURERS

         Alfred T. Giuliano, as chapter 7 trustee (the “Trustee”) for the estates (the “Estates”) of

debtors Xceligent, Inc. (“Xceligent”), ePropertyData.com, LLC (“ePropertyData”), and Karnes

Research Company, LLC (“Karnes”) (collectively, the “Debtors”), hereby moves for entry of an

order approving a certain settlement by and among (i) the Trustee on behalf of the Estates,

(ii) CoStar (as defined below), and (iii) the Insurers (as defined below), and in support thereof,

states as follows:

                                   Jurisdiction, Core Nature, And Venue

         1.       The United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 1334 and

157, and the Amended Standing Order of Reference dated February 29, 2012, from the United

States District Court for the District of Delaware. This matter is a core proceeding within the

meaning of 28 U.S.C. §157(b)(2), and the Bankruptcy Court may enter a final order consistent



LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                 Case 17-12937-CSS            Doc 250       Filed 10/22/19   Page 2 of 15



with Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C. §§1408

and 1409.

                                                  Background

           2.      On December 14, 2017 (the “Petition Date”), the Debtors commenced the above-

captioned bankruptcy cases (the “Bankruptcy Cases”) by filing voluntary petitions under chapter

7 of the Bankruptcy Code in the Bankruptcy Court. On or shortly after the Petition Date, the

Trustee was appointed by the Office of the United States Trustee.

           3.      The Debtors own insurance policies, including certain insurance policies issued

by the “Insurers,” which include collectively, Markel Syndicate Management Limited (in its

capacity as managing agent for Syndicate 3000 at Lloyd’s of London) (Policy No.

AJ4135M16RAA/QK1604586), Beazley Furlonge Ltd. (Syndicates 623 and 2623) and QBE

Insurance (Europe) Limited (Policy No. QK1604587), AIG Europe Limited and XL Insurance

Company SE (QK1605013), QBE Underwriting Limited (Policy Nos. QK1605399), Principia

Underwriting (on behalf of Pembroke Syndicate 4000, Chaucer Syndicate 1804, Novae

Syndicate 2007 and Antares Syndicate 1274), Chubb (on behalf of ACE European Group

Limited), AIG Europe Limited and XL Insurance Company SE (Policy No. QK1605400) and

other insurers and any affiliates that may subscribe to the Policies solely in their capacities as

subscribers (the policies identified here, together with Policy number QK1605014, are referred to

collectively as “Policies”).

           4.      On March 28, 2012, LoopNet, Inc. (“LoopNet” and, together with CoStar, the

“CoStar Entities”1), DMG Information, Inc. (an entity now known as DMGT US, Inc.), CoStar



1
    LoopNet merged into CoStar Realty on January 1, 2017.


                                                        2
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS            Doc 250   Filed 10/22/19   Page 3 of 15



Group, Xceligent Holdings, Inc., and Xceligent entered into a purchase agreement that provided,

among other things, certain audit rights to both CoStar Group and Xceligent (the “Purchase

Agreement”).

         5.       On August 29, 2012, the Federal Trade Commission (“FTC”) entered a consent

order styled In the Matter of CoStar Group, Inc., Lonestar Acquisition Sub, Inc., and LoopNet,

Inc. (the “FTC Order”), which imposes certain obligations on, and provides certain rights to,

both CoStar Group and Xceligent.

         6.       On December 6, 2016, the CoStar Entities brought suit against Avion BPO

Corporation, a contractor that performed work for Xceligent, and certain of its owners, officers,

directors, and employees, in a case styled CoStar Group, Inc., et al. v. Avion BPO Corporation,

et al., Writ of Search and Seizure No. 2016-57-PSG in the Regional Trial Court, City of Pasig,

Republic of the Philippines (collectively with any appeals or ancillary actions therefrom, the

“Philippines Civil Action”), and CoStar Group, Inc., et al. v. Avion BPO Corporation, et al., IPV

No. 10-2017-00001 in the Intellectual Property Office of the Philippines Bureau of Legal Affairs

(collectively with any appeals or ancillary actions therefrom, the “Philippines IPO Action”).

         7.       On December 7, 2016, the CoStar Entities brought suit against another contractor

that performed work for Xceligent, MaxVal Technologies Pvt. Ltd., in India in a case styled

CoStar Group, Inc., et al. v. MaxVal Technologies Pvt. Ltd., Civil Suit No. 7 of 2016

(collectively with any appeals or ancillary actions therefrom, the “India Action”).

         8.       On December 12, 2016, the CoStar Entities brought suit against Xceligent in the

United States District Court for the Western District of Missouri, in a case styled CoStar Group,

Inc., et al. v. Xceligent, Inc., Case No. 4:16-cv-01288-FJG (the “Missouri Action” in the

“Missouri Court”), in which CoStar Realty asserted claims against Xceligent for copyright


                                                   3
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS            Doc 250   Filed 10/22/19   Page 4 of 15



infringement and CoStar Group and LoopNet asserted claims against Xceligent for breach of

contract and violations of the Computer Fraud and Abuse Act and the Digital Millennium

Copyright Act. On June 21, 2017, CoStar filed an Amended Complaint in the Missouri Action

against Xceligent asserting claims for copyright infringement, breach of contract, unfair

competition, and violations of the Computer Fraud and Abuse Act and the Digital Millennium

Copyright Act (the “Amended Complaint”).

         9.       On June 28, 2017, Xceligent filed its Answer to the Amended Complaint and

Counterclaims, asserting claims against CoStar for violations of the Sherman Act and the

Lanham Act, defamation (libel), and injurious falsehood (the “Estates’ Counterclaims”).

         10.      On October 19, 2017, CoStar brought suit against Xceligent’s contractor RE

BackOffice, Inc. in the United States District Court for the Western District of Pennsylvania, in a

case styled CoStar Group, Inc., et al. v. RE BackOffice, Inc., No. 2:17-cv-01354-AJS (the

“Pennsylvania Action” in the “Pennsylvania Court”), in which CoStar Realty asserted claims

against RE BackOffice, Inc. for contributory copyright infringement and vicarious copyright

infringement, and CoStar asserted claims against RE BackOffice, Inc. for conspiracy to violate

the Computer Fraud and Abuse Act and civil conspiracy to engage in unfair competition in

connection with work that RE BackOffice, Inc. performed for Xceligent.

         11.      On October 23, 2017, the Pennsylvania Court entered judgment in favor of CoStar

and against Xceligent’s agent, RE BackOffice, Inc., on counts of contributory copyright

infringement, vicarious copyright infringement, conspiracy with Xceligent to violate the

Computer Fraud and Abuse Act, and civil conspiracy with Xceligent to engage in unfair

competition.




                                                   4
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS            Doc 250   Filed 10/22/19   Page 5 of 15



         12.      The Debtors ceased business operations (including operation of the Xceligent

Databases, as defined below) on or before the Petition Date.

         13.      On December 27, 2017, the Missouri Court entered an order staying the Missouri

Action, which remains stayed.

         14.      On January 10, 2018, CoStar Realty filed proof of claim number 88 against the

Estate of Xceligent asserting a non-priority, general unsecured claim in the amount of Four

Hundred Fifty Million Dollars ($450,000,000) for damages for alleged copyright infringement

by Xceligent, subject to amendment or supplementation, or the assertion of additional claims

whether arising from or relating to the same or different facts, circumstances, or legal theories.

On April 2, 2018, CoStar Realty amended proof of claim number 88 against the Estate of

Xceligent which superseded and replaced its prior proof of claim of January 10, 2018, asserting

an unliquidated, non-priority, general unsecured claim for alleged damages for copyright

infringement, breach of contract, violation of the Computer Fraud and Abuse Act, violation of

the Digital Millennium Copyright Act, and unfair competition by Xceligent including an

estimated amount of statutory damages of at least Four Hundred Fifty Million Dollars

($450,000,000) for the copyright infringement claim (the “CoStar Realty Amended Proof of

Claim”).

         15.      On April 2, 2018, CoStar Group filed proof of claim number 357 against the

Estate of Xceligent asserting an unliquidated, non-priority, general unsecured claim for alleged

damages for copyright infringement, breach of contract, violation of the Computer Fraud and

Abuse Act, violation of the Digital Millennium Copyright Act, and unfair competition by

Xceligent (the “CoStar Group Proof of Claim” and, collectively with the CoStar Realty

Amended Proof of Claim, the “CoStar Proofs of Claim”).


                                                   5
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS            Doc 250   Filed 10/22/19    Page 6 of 15



         16.      On April 16, 2018, in the India Action, the District Court of Thane, India, entered

a permanent injunction against defendant MaxVal Technologies Pvt. Ltd., Xceligent’s

contractor, precluding MaxVal from accessing CoStar websites and databases for competitive

purposes or copying CoStar content without valid authorization, approving the financial terms of

MaxVal’s case resolution, and dismissing with prejudice the counterclaims against CoStar.

         17.      On October 9, 2018, the monitor appointed under the FTC Order issued a report

to the FTC, CoStar, and Xceligent regarding the monitor’s audit of Xceligent’s systems (the

“FTC Report”); the FTC Report concluded that 38,489 images found in those systems had been

“derived improperly by Xceligent from the Database of Costar”.

         18.      On October 29, 2018, the owners, senior management, and directors of Avion

BPO Corporation were indicted in The Philippines in criminal proceedings relating to work

Avion performed on behalf of Xceligent, proceedings that are pending before the Regional Trial

Court, First Judicial Region, Laoag City, Republic of the Philippines in a case styled CoStar

Group, Inc., et al. v. Von Ryan Nagasangan, et al., Criminal Case. No. 18760, I.S. No. XVI-

INV-17J-00288 (collectively with any appeals or ancillary actions therefrom, the “Philippines

Criminal Action” and, collectively with the India Action, the Missouri Action, the Pennsylvania,

the Philippines Civil Action, the Philippines IPO Action, and the Bankruptcy Cases, the

“Litigation”).

         19.      Following initiation of the Litigation, Xceligent sought coverage under the

Policies, to which Insurers asserted various defenses and reservations of rights.

         20.      The Trustee, CoStar, and the Insurers (collectively, the “Parties”) have engaged in

extensive arm’s length negotiations, which resulted in a global settlement set out in a certain




                                                   6
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS             Doc 250       Filed 10/22/19        Page 7 of 15



settlement agreement (the “Settlement,” set out in the “Settlement Agreement”).2 A copy of the

Settlement Agreement is attached to this Motion as Exhibit “A” and incorporated herein by

reference.

         21.      The Settlement Agreement includes the following principal terms, which are

subject to Bankruptcy Court approval and other conditions as set out in the Settlement

Agreement:

         a. Effectiveness. The Settlement shall become effective immediately as of the date on
            which each of the conditions of effectiveness set forth in the Settlement Agreement
            (including, without limitation, approval of the Settlement by a Final Order in form
            and substance reasonably acceptable to the Parties) has been waived or satisfied in
            accordance with the terms thereof (the “Effective Date”). If the Effective Date does
            not occur within ninety (90) days following execution of the Settlement Agreement
            by all Parties, the Trustee and CoStar shall each have the option to terminate the
            Settlement Agreement by written notice to the other, and upon such termination the
            Settlement Agreement shall be of no force or effect, ab initio, without any further
            action by any of the Parties.

         b. Lifting of the Bankruptcy Stay and Dismissal With Prejudice. Upon the Effective
            Date, the automatic stay imposed by section 362(a) of the Bankruptcy Code shall be
            lifted so as to permit the filing and entry, in the Missouri Action of the (i) Joint
            Factual Stipulation by Plaintiffs Co-Star Group Inc. and Co-Star Realty Information,
            Inc. and Defendant Xceligent, Inc. attached to the Settlement Agreement as Exhibit B
            (the “Xceligent Stipulation”) and (ii) the Joint Stipulation for Lifting of the Stay and
            Entry of Proposed Judgment attached to the Settlement Agreement as Exhibit C
            providing for the entry of a permanent injunction (the “Permanent Injunction”) and
            entry of a monetary judgment (the “Monetary Judgment”) in the form annexed to said
            Exhibit C as Exhibit 1 (collectively, the Permanent Injunction and the Monetary
            Judgment are the “Proposed Judgment”).

         c. Payment. After the Effective Date and within seven (7) days of the entry of the
            Proposed Judgment in the Missouri Action (the “Payment Date”) the Insurers shall
            pay or cause to be paid to the Trustee (pursuant to written wire instructions to be
            provided by the Trustee to the Insurers) the sum of Eleven Million Two Hundred
            Fifty Thousand Dollars ($11,250,000) (the “Global Settlement Payment”). The
            Trustee shall disburse to CoStar the sum of Ten Million Seven Hundred Fifty
            Thousand Dollars ($10,750,000) from the Global Settlement Payment as payment for
            the consideration provided by CoStar under this Settlement Agreement (the “CoStar
2
 Capitalized terms used in this Motion and not otherwise defined herein shall have the meanings provided in the
Settlement Agreement.


                                                        7
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS             Doc 250       Filed 10/22/19        Page 8 of 15



              Settlement Share”) within three (3) business days of the receipt of the Global
              Settlement Payment, pursuant to the wire instructions provide by CoStar to the
              Trustee, with the remainder being retained by the Estate. The Global Settlement
              Payment, including the CoStar Settlement Share, constitutes a settlement payment
              that relates to alleged injuries separate and distinct from any harms or injuries alleged
              against AIR, Avion, MaxVal, REBO, Unido Digital, UruIT, any other contractor or
              agent that Xceligent hired, retained, or paid any amount of money at any time, any
              Former Xceligent Individuals, or any Xceligent customer or client.3

         d. Releases. The Settlement Agreement provides:

                 i.    “CoStar Releasees” means CoStar Group and CoStar Realty, and each of their
                       current or former subsidiaries and affiliates, and the current and former
                       partners, shareholders, directors, officers, associates, employees, advisors,
                       service providers, investors, members, managers, agents, consultants,
                       attorneys, law firms, representatives, sureties, heirs, executors, administrators,
                       trustees, beneficiaries, predecessors, successors and assigns of any of them.

                ii.    “Xceligent Affiliates” means all former direct or indirect parent corporations
                       of Xceligent, including DMG Information, Inc., DMGT US, Inc., Daily Mail
                       and General Trust PLC and its subsidiary companies and associated
                       companies. An “associated company” as referenced herein is any company in
                       which DMG Information, Inc., DMGT US, Inc., or Daily Mail and General
                       Trust PLC either directly or indirectly through one of its subsidiaries holds
                       between 20% and 50% of the issued share capital.

               iii.    “Estate Releasees” means the Trustee, the Estates, the Debtors, the Insurers,
                       the Xceligent Affiliates, and each of their current or former subsidiaries and
                       affiliates, and the current and former partners, shareholders, directors, officers,
                       associates, employees, advisors, service providers, investors, members,
                       managers, agents, consultants, attorneys, law firms, representatives, sureties,
                       heirs, executors, administrators, trustees, beneficiaries, predecessors,
                       successors and assigns of any of them, except as specifically excluded below.
                       Estate Releasee specifically excludes AIR, Avion, MaxVal, REBO, Unido
                       Digital, UruIT, any other contractor or agent that Xceligent hired, retained, or
                       paid any amount of money at any time, and any Xceligent customer or client.
                       Estate Releasee further specifically excludes any former Xceligent executive,
                       manager, director, officer, or employee (“Former Xceligent Individuals”), but

3
  As set forth in the Settlement Agreement, the Global Settlement Payment constitutes a settlement payment that
relates to alleged injuries separate and distinct from any harms or injuries alleged against AIR, Avion, MaxVal,
REBO, Unido Digital, UruIT, any other contractor or agent that Xceligent hired, retained, or paid any amount of
money at any time, any Former Xceligent Individuals, or any Xceligent customer or client. The Trustee, on behalf
of the Estates, is entering into the Settlement Agreement for the benefit of the Debtors’ Estates, and not for the
benefit of AIR, Avion, MaxVal, REBO, Unido Digital, UruIT, any other contractor or agent that Xceligent hired,
retained, or paid any amount of money at any time, any Former Xceligent Individuals, or any Xceligent customer or
client.


                                                        8
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
                Case 17-12937-CSS            Doc 250     Filed 10/22/19     Page 9 of 15



                       only as regards to Claims CoStar may elect to assert in the future against any
                       such Former Xceligent Individuals where such claims are based solely on
                       actions taken by, participated in, acquiesced to, directed or otherwise
                       condoned by such Former Xceligent Individuals, at or after the time of their
                       separation from Xceligent in 2017, to intentionally, dishonestly, fraudulently,
                       criminally or maliciously misappropriate CoStar’s data or copyrighted
                       photographs, or intentionally, dishonestly, fraudulently, criminally, or
                       maliciously misappropriate, misuse or willfully infringe CoStar’s copyrighted
                       photographs in connection with any of the Former Xceligent Individuals’
                       ongoing or future business endeavors, or engage in other economically
                       tortious conduct including wrongfully interfering with CoStar’s business or
                       conspiring to injure CoStar’s business. CoStar, may, in addition to any other
                       relief (e.g., injunctive or other equitable relief), obtain by way of future
                       settlement or judgment in total, across any and all of the foregoing claims
                       against Former Xceligent Individuals, no more than the aggregate total sum of
                       Three Million Dollars ($3,000,000) in damages as compensation from any and
                       all such Former Xceligent Individuals (all expressly excluded claims and relief
                       sought by CoStar against Former Xceligent Individuals collectively “Non-
                       Released Claims against Former Xceligent Individuals”).

               iv.     Release of Estate Releasees by CoStar Releasors. Effective upon the Insurers
                       making the Global Settlement Payment in full no later than the Payment Date,
                       the CoStar Releasors shall release and forever discharge the Estate Releasees
                       from and against any and all Claims which, as of the Effective Date, the
                       CoStar Releasors had, then have, or claim to have against any Estate Releasee
                       asserted in, arising out of, or related to the Litigation, the Policies, including
                       the existence or non-existence of coverage under the Policies for any Claims
                       asserted or that could have been asserted in the Litigation, or related to the
                       manner in which Insurers or their counsel handled, settled, defended or
                       responded to any formal or informal requests, demands or threatened claims
                       by CoStar, the Trustee, Xceligent, or Estates of Debtors, including claims for
                       reimbursement of pre-bankruptcy defense costs or fees incurred in the
                       Litigation, bad faith or extra-contractual claims, or Claims arising out of or
                       relating to any Estate Releasee’s decision not to continue to preserve the
                       Xceligent Databases following the Effective Date (as Insurers are permitted to
                       stop paying for storage of Xceligent Databases upon the Bankruptcy Court’s
                       approval of this Settlement Agreement), other than Non-Released Claims
                       against Former Xceligent Individuals and any Claims arising under this
                       Settlement Agreement, the Approval Order, any policy issued by any Insurer
                       to or for the benefit of any CoStar Releasor, or the Proposed Judgment,
                       excluding the monetary damages awarded therein (such released Claims,
                       collectively, the “CoStar Released Claims”).

                v.     Release of CoStar Releasees by Estate Releasors. Effective upon the Insurers
                       making the Global Settlement Payment in full no later than the Payment Date,



                                                     9
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
               Case 17-12937-CSS             Doc 250      Filed 10/22/19    Page 10 of 15



                       the Estate Releasors hereby release and forever discharge the CoStar
                       Releasees from and against any and all Claims which, as of the Effective
                       Date, any Estate Releasor had, now has, or claims to have against any CoStar
                       Releasee asserted in, arising out of, or related to the Litigation, other than any
                       Claims arising under the Settlement Agreement, the Approval Order, or the
                       Permanent Injunction (such released Claims, collectively, the “Estate
                       Released Claims”). Without limiting the generality of the foregoing, the
                       Estate Released Claims include the Estates’ Counterclaims and any other
                       Claims that could have been brought against a CoStar Releasee in the
                       Missouri Action or the Bankruptcy Cases.

               vi.     Scope of Releases. The foregoing releases shall not (i) operate to discharge
                       the obligations of the Parties set forth in the Settlement Agreement itself,
                       (ii) serve to release any Claim that any Party may have to enforce the
                       Settlement Agreement, the Approval Order, the Proposed Judgment (other
                       than the monetary damages awarded therein) or any future contract between
                       the Trustee and CoStar; or (iii) operate to discharge or modify any applicable
                       obligations of Xceligent or its former counsel in the Protective Order.
                       Further, for clarity, nothing in the Settlement Agreement shall be construed to
                       (iv) release any Claims that the Trustee, the Estates, Insurers or CoStar has or
                       may have against AIR, Avion, MaxVal, REBO, Unido Digital, UruIT, any
                       other contractor or agent that Xceligent hired, retained, or paid any amount of
                       money at any time, or any Xceligent customer or client, (v) impact in any way
                       the Philippines Criminal Action or any other criminal matter having any
                       relation to the Litigation, (vi) confer any license for any Party or non-party to
                       use, publish, possess, or otherwise control any CoStar Content, as defined in
                       the Proposed Judgment, (vii) serve to release any Non-Released Claims
                       against Former Xceligent Individuals, or (viii) serve to release any Claims of
                       the Trustee and the Estates of the Debtors against the Insurers arising out of or
                       related to the Litigation, the Policies (including the existence or non-existence
                       of coverage under the Policies for any Claims asserted or that could have been
                       asserted in the Litigation), or the manner in which the Insurers or their counsel
                       handled, settled, defended or responded to any formal or informal requests,
                       demands or threatened claims by the Trustee, Xceligent, and Estates of
                       Debtors, including claims for reimbursement of pre-bankruptcy defense costs
                       or fees incurred in the Litigation, bad faith or extra-contractual claims, which
                       Claims are the subject of a separate settlement agreement being entered into
                       by the Trustee with the Insurers substantially contemporaneously herewith
                       (the “Reimbursement Settlement Agreement”).

              vii.     Covenant Not to Sue. On behalf of itself and all other Releasors on whose
                       behalf each Party acts, each Party covenants and agrees that neither such Party
                       nor any such Releasor will sue or bring any action or cause of action,
                       including by way of third-party claim, crossclaim or counterclaim, against any




                                                     10
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
               Case 17-12937-CSS              Doc 250     Filed 10/22/19   Page 11 of 15



                       of such Releasor’s respective Releasees in respect of any Released Claim
                       (including any counterclaims).

         e. Treatment of Documents. The Parties will continue to comply with the terms of the
            Protective Order entered in the Missouri Action and it is agreed that the Trustee’s
            attorneys employed by the law firm of Cozen O’Connor shall be considered as In-
            house Counsel under the terms of the Protective Order.

         f. Third Party Beneficiaries. Nothing in the Settlement Agreement, express or implied,
            is intended or shall be construed to confer upon, or to give to, any Person other than
            the Parties, the Releasees, and their respective successors and assigns, any right,
            remedy or claim under or by reason of the Settlement Agreement or any covenant,
            condition or stipulation thereof, and the covenants, stipulations and agreements
            contained in the Settlement Agreement are and shall be for the sole and exclusive
            benefit of the Parties, the Releasees, and their respective successors and assigns.

                                         Summary of Relief Requested

         22.      The Trustee requests that the Bankruptcy Court enter an order: (i) approving the

Settlement Agreement; (ii) authorizing the Trustee to enter into the Settlement Agreement and

take any actions necessary to carry out the terms thereof; and (iii) providing any other and further

relief that may be appropriate.

                                             Applicable Authority

         23.      Bankruptcy Code section 105 authorizes this Court “to issue any order, process or

judgment that is necessary or appropriate to carry out the provisions of the Bankruptcy Code.” 11

U.S.C. § 105(a). Bankruptcy Rule 9019 governs the approval of compromises and settlements,

and provides as follows:

         On motion by the trustee and after notice and a hearing, the court may approve a
         compromise or settlement. Notice shall be given to creditors, the United States
         trustee, the debtor, and indenture trustees as provided in Rule 2002 and to any other
         entity as the court may direct.

Fed. R. Bankr. P. 9019.

         24.      The settlement of time-consuming and burdensome litigation, especially in the

bankruptcy context, is encouraged and “generally favored.” In re World Health Alternatives,


                                                     11
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
               Case 17-12937-CSS             Doc 250    Filed 10/22/19     Page 12 of 15



Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006); see also In re Penn Central Transp. Co., 596 F.2d

1102, 1113 (3d Cir. 1979) (“In administrating reorganization proceedings in an economical and

practical matter it will often be wise to arrange the settlement of claims . . . .” (quoting In re

Protective Comm. for Indep. Stockholders of TMT Ferry, Inc. v. Anderson, 390 U.S. 414, 424

(1968)).

         25.      In determining the fairness and equity of a compromise in bankruptcy, the United

States Court of Appeals for the Third Circuit has stated that it is important that the bankruptcy

court “apprise[] [it]self of all facts necessary [to form] an intelligent and objective opinion of the

probabilities of ultimate success should the claim be litigated, [and] estimate . . . the complexity,

expense and likely duration of such litigation . . . all other factors relevant to a full and fair

assessment of the wisdom of the proposed compromise.” Penn Central, 596 F.2d at 1114; see

also In re Marvel Entm’t Group, Inc., 222 B.R. 243, 249 (D. Del. 1998) (describing the “ultimate

inquiry to be whether the compromise is fair, reasonable, and in the interest of the estate”).

         26.      The United States Court of Appeals for the Third Circuit has enumerated four

factors that a court should consider in determining whether a compromise should be approved:

“(1) the probability of success in litigation; (2) the likely difficulties in collection; (3) the

complexity of the litigation involved, and the expense, inconvenience and delay necessarily

attending it; and (4) the paramount interest of the creditors.” Myers v. Martin (In re Martin), 91

F.3d 389, 393 (3d Cir. 1996) (citing Protective Comm. for Indep. Stockholders of TMT Trailer

Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25 (1968)).

         27.      The decision to approve a settlement “is within the sound discretion of the

bankruptcy court.” In re World Health Alternatives, Inc., 344 B.R. at 296; see also In re

Neshaminy Office Bldg. Assoc., 62 B.R. 798, 803 (E.D. Pa. 1986), cited with approval in


                                                   12
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
               Case 17-12937-CSS             Doc 250    Filed 10/22/19   Page 13 of 15



Meyers v. Martin (In re Martin), 91 F.3d 389. The bankruptcy court should not substitute its

judgment for that of the debtor. See In re Neshaminy Office Bldg. Assoc., 62 B.R. at 803. In

assessing a request for approval of a settlement, a court should not substitute its own judgment

for that of the trustee. The court is not to decide the numerous questions of law or fact raised by

the litigation, but rather should canvas the issues to determine “whether the settlement fall[s]

below the lowest point in the range of reasonableness.” Cosoff v. Rodman (In re W.T. Grant

Co.), 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S. 22 (1983); see also World Health

Alternatives, 344 B.R. at 296 (“[T]he court does not have to be convinced that the settlement is

the best possible compromise. Rather, the court must conclude that the settlement is ‘within the

reasonable range of litigation possibilities.’”) (quoting Penn Central, 596 F.2d at 1114).

                                                 Analysis

         28.      The settlement of the Litigation pursuant to the terms of the Settlement

Agreement meets the applicable standards under Rule 9019. As discussed below, each of the

applicable Martin factors set forth above weighs in favor of approving the Settlement, and the

Settlement is certainly in the best interest of the Estates.

         29.      While the Trustee believes that the Estates may have some potentially viable

defenses in the Litigation, he recognizes that the outcome would be uncertain. Other courts have

already ruled in CoStar’s favor in lawsuits involving Xceligent’s contractors, indictments have

been issued against the owners and executives of Xceligent’s contractor in The Philippines, and

as noted above, the FTC Report concluded that Xceligent had “derived improperly” more than

38,000 images from CoStar’s database. If the Litigation were to proceed, the Insurers estimate

the potential legal exposure could run into the hundreds of millions of dollars, particularly given

the availability of statutory damages under the Copyright Act of up to $150,000 per infringed


                                                   13
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
               Case 17-12937-CSS              Doc 250      Filed 10/22/19   Page 14 of 15



work. The issues, no matter how they may be decided by the applicable courts, are such that the

losing party or parties are likely to pursue appellate review. At best, the Estates’ probability of

success on the merits would be highly uncertain.

         30.      Under the circumstances, the Trustee submits that the Settlement is certainly in

the best interest of the Estates. The Settlement avoids the delays and risks described above in

favor of a prompt and efficient resolution at essentially no cost to the Estates.

                                             Notice and Conclusion

         31.      The Trustee will serve notice of this Motion on: (i) counsel for the Debtor; (ii) the

Office of the United States Trustee; (iii) CoStar through its counsel; (iv) the Insurers through its

counsel; (v) the Debtor’s twenty largest unsecured creditors; and (vi) all parties who have

requested such notice pursuant to Federal Rule of Bankruptcy Procedure 2002 as of this date (the

“Notice Parties”). In light of the nature of the relief requested herein, the Trustee submits that

no other or further notice need be given.




                                                      14
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
               Case 17-12937-CSS             Doc 250    Filed 10/22/19   Page 15 of 15



         WHEREFORE, the Trustee respectfully requests that the Bankruptcy Court enter an

order substantially in the form attached: (i) approving the Settlement Agreement; (ii) authorizing

the Trustee to enter into the Settlement Agreement and take any actions necessary to carry out

the terms thereof; and (iii) providing any other and further relief that may be appropriate.



 Dated: October 22, 2019                               COZEN O’CONNOR
 Wilmington, DE
                                                       /s/ John T. Carroll, III
                                                       _____________________________________
                                                       John T. Carroll (No. 4060)
                                                       1201 N. Market Street
                                                       Suite 1001
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 295-2028
                                                       Fax: (302) 295-2013
                                                       jcarroll@cozen.com

                                                       Counsel for Alfred T. Giuliano,
                                                       Chapter 7 Trustee




                                                   15
LEGAL\43359878\3 00600.9698.000/420979.000
10/22/2019
